UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6831



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAY R. BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-01-275)


Submitted:   December 15, 2004            Decided:   January 13, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay R. Brown, Appellant Pro Se.     Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jay R. Brown appeals from the district court’s order

denying his motion to modify the terms of his supervised release.

A district court’s imposition of special conditions of supervised

release is reviewed for an abuse of discretion.   United States v.

Dotson, 324 F.3d 256, 259 (4th Cir. 2003).    We have reviewed the

record and find that the district court’s refusal to modify the

terms of Brown’s supervised release was a proper exercise of

discretion.    Accordingly, we affirm the order of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -